LEARNED HAND, District Judge
(after stating the facts as above). [1, 2] This case depends directly upon the Carmack Amendment of the Interstate Commerce Daw, which the Supreme Court has many times declared completely to regulate all the liabilities of common carriers engaged in interstate commerce. Adams Express Co. v. Croninger, 226 U. S. 491, 505, 33 Sup. Ct. 148, 57 L. Ed. 314, 44 L. R. A. (N. S.) 257; Erie R. R. Co. v. New York, 233 U. S. 671, 681, 34 Sup. Ct. 756, 58 L. Ed. 1149, 52 L. R. A. (N. S.) 266, Ann. Cas. 1915D, 138; N. Y. & Norfolk R. R. Co. v. Peninsula Exchange, 240 U. S. 34, 36 Sup. Ct. 230, 60 L. Ed. 511, L. R. A. 1917A, 193; Southern Express Co. v. Byers, 240 U. S. 612, 614, 36 Sup. Ct. 410, 60 L. Ed. 825, L. R. A. 1917A, 197; Southern Railway v. Prescott, 240 U. S. 632, 639, 36 Sup. Ct. 469, 60 L. Ed. 836; Georgia, Florida, etc., Ry. v. Blish Milling Co., 241 U. S. 190, 194, 36 Sup. Ct. 541, 60 L. Ed. 948; Cincinnati, etc., Ry. v. Rankin, 241 U. S. 319, 36 Sup. Ct. 555, 60 L. Ed. 1022, L. R. A. 1917A, 265; Atchison, etc., Ry. v. Harold, 241 U. S. 371, 378, 36 Sup. Ct. 665, 60 L. Ed. 1050. The Interstate Commerce Law, § 20, as now amended (Act Feb. 4, 1887, c. 104, 24 Stat. 386, as amended by Act June 29, 1906, c. 3591, § 7, 34 Stat. 595 [Comp. St. 1916, §§ 8604a, 8604aa]), provides that an initial carrier shall be liable for all .loss or damage “caused by it,” but that the section as a whole shall not affect “any remedy or right of action” which the shipper shall have “under the existing law.” .The phrase “existing law” means existing common law as understood in the federal courts, and excludes changes effected by state statutes. Adams Express Co. v. Croninger, supra, 226 U. S. 504, 33 Sup. Ct. 148, 57 L. Ed. 314, 44 L. R. A. (N. S.) 257; Southern Express Co. v. Byers, supra, 240 U. S. 614, 36 Sup. Ct. 410, 60 L. Ed. 825, L. R. A. 1917A, 197; Southern Railway Co. v. Prescott, supra, 240 U. S. 639, 36 Sup. Ct. 469, 60 L. Ed. 836. A connecting or terminal carrier’s liability is subject to the same rules as the initial carrier’s. Georgia, etc., Ry. v. Blish Milling Co., 241 U. S. 190, 36 Sup. Ct. 541, 60 L. Ed. 948.
[3] The question, therefore, becomes whether the “federal law” as so understood excuses the defendant in such circumstances as the pleas allege. That the explosion of the substances carried by the defendant can be regarded as in any sense an “act of God,” cannot be supported, as that phrase has always been understood. They were inherently unstable compounds, not combined by spontaneous processes of nature, but under human direction, and from no point of view could the release of energy attendant upon their resumption of stable chemical conditions fall within the definition of that phrase. Even though the conventional limits of an “act of God” be vague and irrational, and though there may be still some latitude for interpretation which did not seek to make the definition turn upon the degree *354of violence of the elements, there is a clear difference between the acts of the elements which all must endure, and the results of human contrivance like this. If it be urged that the affinity of the dissociated atoms of an unstable chemical compound be a force of nature, the fact is true; but it is quite irrelevant, for the laws of nature attend every action of man, including even the operation of his consciousness. The distinction was devised, not for chemists, but for common men, and must-be read in their terms. So viewed, the elements had nothing to do with the calamity, but only the hand of man. Nor can the- damage be attributed to any “vice” of the plaintiff’s goods, however that wprd be construed. They were injured by the “vice” of other goods in the carrier’s or others’ custody, and not by their own.
[4] If, then, the common expressions of carrier’s liability be accepted, there is no escape here for the defendant, and so it insists that these are only loose and. ill-founded formulas, which will not endure historical analysis. The answer is, I think, to be found, not there, but in the definite purposes of the statute which covers the whole subject. ' There cannot be any doubt, from the latest expression of the Supreme Court (Cincinnati, etc., Ry. Co. v. Rankin, 241 U. S. 319, 326, 36 Sup. Ct. 555, 60 L. Ed. 1022, L. R. A. 1917A, 265), that section 20 was intended to adopt the carrier’s liability as it was understood at that time, and that the language of Mr. Justice Lurton in Adams Express Co. v. Croninger, 226 U. S. 491, 506, 507, 33 Sup. Ct. 148, 57 L. Ed. 314, 44 L. R. A. (N. S.) 257, is not to be taken as interpreting the phrase “caused by it” as in limitation of any pre-existing liability. He was indeed discussing, not that question, but only whether the language extended the. carrier’s liabilities as fixed at common law, which he thought it did not, but that rather it implied “a liability for some default in its common-law duty as a common carrier.” It may, perhaps, be too much to assert that the proviso of section 20 incorporates unyieldingly the exact status of the federal common law into ¡the statute in its whole concreteness, yet it certainly does affirm in general the liability of carriers so derived as a part of the statute itself. Any radical departure from that law would violate the fair import of the phrase, and if there is to be any such it must be by express act of Congress. So. much follows from the scheme of the section, which since 1906 has been obviously molded with an eye to the generally accepted liabilities of carriers as a foundation for the very specific changes prescribed from time to time.
It is, of course, possible to conceive the common law so incorporated to be such only as the courts might after a historical scrutiny accept, leaving them free even for radical modifications in the doctrine as generally expressed when the language first appeared in section 20. But I do not so understand the substance of the matter. Whether ill or well founded historically, the exceptions to a carrier’s absolute liability had come to have a classic form, and I do not agree that a nice inquiry into the foundations of the current doctrine was contemplated by the statute. The section incorporated what was generally accepted in the form in which it had become accepted, and ren*355dered irrelevant the conclusions at which historical scholarship might arrive as to its justification. The structure of the system created by the act presupposed the existing law as then understood, and if it bears too heavily on the railroads their only relief is by an application to the Commission or to Congress. The courts have no such powers.
Therefore it seems to me quite beside the mark to engage in the examination which the defendant invites. Moreover, the implicit assumption of its case I do not accept, that justice necessarily lies on its side. I am aware of no long-accepted convention, which usage has made into an axiom of justice, and which throws a loss like this upon the shipper as against the carrier. Each party is quite innocent, and while it may be that the ordinary risks of ownership should fall upon the shipper, it is not appárent to me that the custody of the carrier may not be thought to modify those risks as between the two. The fact seems rather to be that all such a priori considerations are in vacuo, and that the relative rights of the parties may be only settled in the light of the function assigned to the carrier in the economic system of the country. That is a matter so obviously out of the province of a court and _ within that of Congress, where the conflicting economic interests may exert their mutual political powers, that I need hardly express any opinion upon it, even if I were in any position to do so. .^Whatever may be the debatable limitations of a carrier’s liability still left open within the accepted general formulas, they do not raise any questions here.
[5] Sections 232-235 of the Criminal Code do not concern the regulation of the carrier’s civil liability. They are intended to provide against the carriage of explosives generally on passenger vehicles or vessels, and otherwise to impose conditions upon such carriage as the Interstate Commerce Commission shall prescribe. It may be that their violation might entail a civil liability in addition to that imposed at common law, but upon that I need express no opinion. That they serve as a limitation upon the common-law liability is not suggested in the text of the statute, and is not to be inferred from its purpose. It in no'sense follows because shipments are lawful, when they conform to the rules, that there is no responsibility inter partes which arises from their possession. The law has always recognized liabilities which do not depend upon any fault, if that be understood to involve a failure to respond to' a conventional standard of foresight. The master’s responsibility for his servant is, for example, derived from quite another basis. Recently, as in Workmen’s Compensation Raws, the same principle has again appeared. Now, it is true that a carrier is obliged to receive the goods upon fixed terms, and cannot escape the liability after once engaging in the business; but there is no implication from this that a law which establishes minimal requirements for their receipt intends to relieve the carrier of any consequences except those arising from its fault, and in any aspect the Interstate Commerce Raw contradicts such a broad result.
The third defense adds nothing to the others, since the carrier’s liability is not limited to damage arising to goods received, by oth*356er goods in its possession. If it would be a desirable innovation so to prescribe, it would be an innovation nevertheless. More can be said for it than for a similar exception for damage arising from goods within the carrier’s possession, but it involves a radical readjustment of what has long been accepted, and it is not for the courts.
None of the pleas is valid in law, and the demurrer will be sustained. As I understand that the defendant does not wish to plead over, no such leave will be granted.
Demurrer sustained.